DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because none of the prior art of record discloses or 
suggests a plurality of offshore reactors that monitor inbound reactive power received from the first power station, in combination with the remaining claimed features.
	Claims 9 and 11-16 are allowed because none of the prior art of record discloses or suggests the second power station comprising two offshore reactors, in combination with the remaining claimed features.
	Claims 17-20 are allowed because none of the prior art of record discloses or suggests a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising the recited functionality, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 9-10, filed January 11, 2022, with respect to the objections to the specification and claims, the rejections of claims 9 and 14 under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The objections and rejections of claims 9 and 14 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAL KAPLAN/Primary Examiner, Art Unit 2836